UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Telanetix, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Telanetix, Inc. 11th St. Suite #200, Bellevue, Washington 98004 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Telanetix, Inc.: Notice is hereby given that the annual meeting of the stockholders of Telanetix, Inc. will be held on June 16, 2010 at 10:00 a.m. at our corporate headquarters located at 11th St. Suite #200, Bellevue, Washington 98004, for the following purposes: 1. To elect the following four individuals to our board of directors: Steven J. Davis Douglas N. Johnson James R. Everline David A. Rane 2. To ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010; and 3. To transact such other business as may be properly brought before the meeting or any adjournment thereof. Our board of directors has fixed the close of business on April 23, 2010 as the record date for the determination of stockholders entitled to notice of and to vote at the annual meeting and at any adjournment or postponement thereof. All stockholders are cordially invited to attend the annual meeting in person. However, whether or not you plan to attend the annual meeting, we hope that you will vote as soon as possible. Enclosed is a proxy.Whether or not you expect to be at the annual meeting, please complete, sign and date the enclosed proxy and return it promptly. Stockholders attending the annual meeting may vote in person even if they have submitted a proxy. However, if you have submitted a proxy and wish to vote at the annual meeting in person, you must notify the inspector of elections of your intention to revoke the proxy you previously submitted and instead vote in person at the annual meeting. If your shares are held in the name of a broker, trustee, bank or other nominee, please bring a proxy from the broker, trustee, bank or other nominee with you to confirm you are entitled to vote the shares. Sincerely, /s/ Douglas N. Johnson Bellevue, Washington Douglas N. Johnson May 7, 2010 Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on June 16, 2010: The Proxy Statement and Annual Report to Stockholders are available at www.telanetix.com/proxy. Telanetix, Inc. 11th St. Suite #200, Bellevue, Washington 98004 PROXY STATEMENT The board of directors of Telanetix, Inc., a Delaware corporation, referred to as the "Company," "we," "our," or "us" in this proxy statement, is soliciting the enclosed proxy on our behalf for use at the annual meeting of stockholders to be held on June 16, 2010 at 10:00 a.m., and at any adjournments or postponements thereof, for the purposes set forth in this proxy statement and in the accompanying notice of annual meeting of stockholders. The annual meeting will be held at our corporate headquarters located at 11th St. Suite #200, Bellevue, Washington 98004.Our telephone number is 206-621-3500. All stockholders are cordially invited to attend the meeting in person.In any event, please complete, sign, date and return the proxy in the enclosed envelope. We are first sending out these proxy materials to stockholders on or about May 7, 2010. QUESTIONS AND ANSWERS ABOUT THE MEETING AND VOTING Who is entitled to vote? Stockholders of record at the close of business on April 23, 2010, which date is referred to as the "record date" in this proxy statement, will be entitled to vote at the meeting. As of the record date, approximately 31,768,320 shares of our common stock were outstanding. Each share of our common stock is entitled to one vote. What are the board's recommendations? Our board's recommendations are included with the description of each item in this proxy statement. In summary, our board recommends a vote: ·FOR the election of the nominated slate of directors (Proposal 1); and ·FOR the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010 (Proposal 2). Will any other items be presented at the meeting? We do not know of any other matters to be presented at the meeting. If any other matter is properly presented for a vote at the meeting, your shares will be voted by the holders of the proxies using their best judgment. How do I vote?
